                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

UNITED STATES OF AMERICA

v.                                     CRIMINAL NO. 2:18-00151

MUHAMMED SAMER NASHER-
ALNEAM, M.D.

                   MEMORANDUM OPINION AND ORDER
     Pending before the court is the government’s motion to

schedule a guilty plea hearing in this matter.    (ECF No. 285).

However, this case is currently before the United States Court of

Appeals for the Fourth Circuit pursuant to the government’s

interlocutory appeal.    Therefore, this court is without

jurisdiction to grant the relief requested.

     Pursuant to Federal Rule of Criminal Procedure 37(a), “[i]f

a timely motion is made for relief that the court lacks authority

to grant because of an appeal that has been docketed and is

pending, the court may: (1) defer considering the motion; (2)

deny the motion; or (3) state either that it would grant the

motion if the court of appeals remands for that purpose or that

the motion raises a substantial issue.”    Accordingly, should the

appeals court remand this matter, this court would grant the

government’s motion and schedule a guilty plea hearing in this

matter.   See Fed. R. Crim. P. 37(a)(3).

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States
Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 13th day of August, 2019

                             ORDER:


                             David A. Faber
                             Senior United States District Judge




                                  2
